Smith, J.,
delivered the opinion of the court.
This cause was tried in the court below on the theory that appellee was not a passenger within the meaning of section 4054 of the Code, and therefore that appellant’s liability was not limited to injuries inflicted upon appel-lee by reason of “the gross negligence or carelessness of its servants.” The contention of counsel for appellee is ‘ ‘ that this section is applicable only to passengers who pay passenger fare or buy tickets,” and not to persons traveling by virtue of contracts like the one here under consideration.
*763There can be no merit in this contention, for the reason that, since appellee’s transportation was a part of the consideration of the contract by which the car in which he was traveling was chartered, he was a passenger under all of the authorities (Words and Phrases, 5218, 5219; Railway Co. v. Ashley, 67 Fed. 209, 14 C. C. A. 368; Railway Co. v. Blumenthal, 160 Ill. 40, 43 N. E. 809), and the statute makes no distinction between the different kinds of passengers, but applies to all alike. While the point here under consideration may not have been necessarily involved in the case of Railroad Co. v. Burnsed, 70 Miss. 437, 12 So. 958, 35 Am. St. Rep. 656, it is clear from the opinion therein that the court proceeded upon the theory that a person traveling pursuant to a contract like that here under consideration is a passenger within the meaning of the statute.

Reversed and remanded.